                Case 21-10061-CSS           Doc 2     Filed 01/19/21      Page 1 of 12




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
EHT US1, Inc.,                                             : Case No. 21-10036 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
5151 Wiley Post Way, Salt Lake City,                       : Case No. 21-10061 (CSS)
LLC,                                                       :
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
ASAP Cayman Atlanta Hotel LLC,                             : Case No. 21-10054 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
ASAP Cayman Denver Tech LLC,                               : Case No. 21-10055 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
                Case 21-10061-CSS           Doc 2       Filed 01/19/21    Page 2 of 12




------------------------------------------------------------x
                                                           :
In re:                                                     : Chapter 11
                                                           :
ASAP Cayman Salt Lake City Hotel                           : Case No. 21-10056 (CSS)
LLC,                                                       :
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
ASAP Salt Lake City Hotel, LLC,                            : Case No. 21-10058 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
Atlanta Hotel Holdings, LLC,                               : Case No. 21-10057 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
------------------------------------------------------------x
                                                           :
In re:                                                     : Chapter 11
                                                           :
CI Hospitality Investment, LLC,                            : Case No. 21-10053 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
Eagle Hospitality Trust S1 Pte Ltd.,                       : Case No. 21-10037 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :



                                                    2
                Case 21-10061-CSS           Doc 2       Filed 01/19/21    Page 3 of 12




----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
Eagle Hospitality Trust S2 Pte Ltd.,                       : Case No. 21-10038 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
EHT Cayman Corp. Ltd.,                                     : Case No. 21-10039 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
Sky Harbor Atlanta Northeast, LLC,                         : Case No. 21-10060 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
Sky Harbor Denver Holdco, LLC,                             : Case No. 21-10059 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
Sky Harbor Denver Tech Center, LLC,                        : Case No. 21-10062 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :




                                                    3
                Case 21-10061-CSS           Doc 2       Filed 01/19/21    Page 4 of 12




----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
UCCONT1, LLC,                                              : Case No. 21-10041 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
UCF 1, LLC,                                                : Case No. 21-10042 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
UCRDH, LLC,                                                : Case No. 21-10044 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
UCHIDH, LLC,                                               : Case No. 21-10043 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
Urban Commons 4th Street A, LLC,                           : Case No. 21-10045 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :




                                                    4
                Case 21-10061-CSS           Doc 2       Filed 01/19/21    Page 5 of 12




----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
Urban Commons Anaheim HI, LLC,                             : Case No. 21-10046 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
Urban Commons Bayshore A, LLC,                             : Case No. 21-10047 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
Urban Commons Cordova A, LLC,                              : Case No. 21-10048 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
---------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
Urban Commons Danbury A, LLC,                              : Case No. 21-10049 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
Urban Commons Highway 111 A, LLC,                          : Case No. 21-10050 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :




                                                    5
                Case 21-10061-CSS           Doc 2       Filed 01/19/21    Page 6 of 12




----------------------------------------------------------------
                                                           :
                                                           :
In re:                                                     : Chapter 11
                                                           :
Urban Commons Queensway, LLC,                              : Case No. 21-10051 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
Urban Commons Riverside Blvd., A,                          : Case No. 21-10052 (CSS)
LLC,                                                       :
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
----------------------------------------------------------------
                                                           x
                                                           :
In re:                                                     : Chapter 11
                                                           :
USHIL Holdco Member, LLC,                                  : Case No. 21-10040 (CSS)
                                                           :
                  Debtor.                                  :
                                                           :
Tax I.D. No. XX-XXXXXXX                                    :
---------------------------------------------------------- x

         DEBTORS’ MOTION FOR ENTRY OF ORDER (I) DIRECTING JOINT
            ADMINISTRATION OF RELATED CHAPTER 11 CASES AND
                     (II) GRANTING RELATED RELIEF

        The above-captioned debtors and debtors in possession (the “Debtors”), through their

proposed undersigned counsel, file this motion (the “Motion”) requesting entry of an order,

substantially in the form attached hereto as Exhibit A (the “Proposed Order”): (i) directing

procedural consolidation and joint administration of its related chapter 11 cases; and (ii) granting

related relief. In support of this Motion, the Debtors respectfully state as follows.




                                                    6
               Case 21-10061-CSS          Doc 2       Filed 01/19/21   Page 7 of 12




                            Jurisdiction, Venue, and Statutory Bases

       1.      The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012 (the “Amended Standing Order”). This matter is a core proceeding

within the meaning of 28 U.S.C. § 157(b)(2). The Debtors confirm their consent, pursuant to

Rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule

9013-1(f) of the Local Rules of Bankruptcy Practices and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”) to the entry of a final order by

the Court in connection with this Motion to the extent that it is later determined that the Court,

absent consent of the parties, cannot enter final orders or judgments in connection herewith

consistent with Article III of the United States Constitution.

       2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The bases for the relief requested herein are section 105(a) of title 11 of the

United States Code (the “Bankruptcy Code”), Bankruptcy Rule 1015 and Local Rules 1015-1

and 9013-1(m).

                                           Background

       4.      On January 18, 2021 (the “Petition Date”), the Debtors each commenced a

voluntary case under chapter 11 of the Bankruptcy Code in this Court. The Debtors are

authorized to continue operating their businesses as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. No trustee, examiner, or statutory

committee of creditors has been appointed to date in these chapter 11 cases.

       5.      A detailed description of the Debtors and their business, and the facts and

circumstances supporting the Debtors’ chapter 11 cases, are set forth in the Declaration of Alan


                                                  7
                 Case 21-10061-CSS               Doc 2        Filed 01/19/21       Page 8 of 12




Tantleff, Chief Restructuring Officer of Eagle Hospitality Group, in Support of Debtors’ Chapter

11 Petitions and First Day Motions (the “First Day Declaration”), which the Debtors rely upon

and incorporate by reference herein, and which is being filed contemporaneously with this

Motion.1

                                                Relief Requested

        6.       The Debtors request that the Court maintain one file and one docket for all of

these chapter 11 cases under the case of EHT US1, Inc., and that these chapter 11 cases be

administered under the following caption:

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
                          1
EHT US1, Inc., et al.,                                         : Case No. 21-10036 (CSS)
                                                               :
                  Debtors.                                     : (Jointly Administered)
---------------------------------------------------------------x
1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification number,
    as applicable, are as follows: EHT US1, Inc.(6703); 5151 Wiley Post Way, Salt Lake City, LLC (1455); ASAP
    Cayman Atlanta Hotel LLC (2088); ASAP Cayman Denver Tech LLC (7531); ASAP Cayman Salt Lake City
    Hotel LLC (7546); ASAP Salt Lake City Hotel, LLC (7146); Atlanta Hotel Holdings, LLC (6450); CI
    Hospitality Investment, LLC (7641); Eagle Hospitality Trust S1 Pte Ltd. (7669); Eagle Hospitality Trust S2 Pte
    Ltd. (7657); EHT Cayman Corp. Ltd. (7656); Sky Harbor Atlanta Northeast, LLC (6450); Sky Harbor Denver
    Holdco, LLC (6650); Sky Harbor Denver Tech Center, LLC (8303); UCCONT1, LLC (0463); UCF 1, LLC
    (6406); UCRDH, LLC (2279); UCHIDH, LLC (6497); Urban Commons 4th Street A, LLC (1768); Urban
    Commons Anaheim HI, LLC (3292); Urban Commons Bayshore A, LLC (2422); Urban Commons Cordova A,
    LLC (4152); Urban Commons Danbury A, LLC (4388); Urban Commons Highway 111 A, LLC (4497); Urban
    Commons Queensway, LLC (6882); Urban Commons Riverside Blvd., A, LLC (4661); and USHIL Holdco
    Member, LLC (4796). The Debtors’ mailing address is 3 Times Square, 9th Floor New York, NY 10036 c/o
    Alan Tantleff (solely for purposes of notices and communications).

        7.       The Debtors further request that the Court order that the foregoing caption

satisfies the requirements set forth in section 342(c)(1) of the Bankruptcy Code.


1
    Capitalized terms used but not otherwise defined in this Motion have the meanings given to them in the First
    Day Declaration.



                                                          8
                Case 21-10061-CSS          Doc 2       Filed 01/19/21   Page 9 of 12




        8.      Additionally, the Debtors requests that an entry be made on the docket of each of

its chapter 11 cases, other than on the docket of the case of EHT US1, Inc., substantially similar

to the following:

                An order has been entered in accordance with Rule 1015(b) of the
                Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
                Local Rules of Bankruptcy Practice and Procedure of the United
                States Bankruptcy Court for the District of Delaware directing
                joint administration of the chapter 11 cases of: EHT US1, Inc.
                (6703); 5151 Wiley Post Way, Salt Lake City, LLC (1455); ASAP
                Cayman Atlanta Hotel LLC (2088); ASAP Cayman Denver Tech
                LLC (7531); ASAP Cayman Salt Lake City Hotel LLC (7546);
                ASAP Salt Lake City Hotel, LLC (7146); Atlanta Hotel Holdings,
                LLC (6450); CI Hospitality Investment, LLC (7641); Eagle
                Hospitality Trust S1 Pte Ltd. (7669); Eagle Hospitality Trust S2
                Pte Ltd. (7657); EHT Cayman Corp. Ltd. (7656); Sky Harbor
                Atlanta Northeast, LLC (6450); Sky Harbor Denver Holdco, LLC
                (6650); Sky Harbor Denver Tech Center, LLC (8303); UCCONT1,
                LLC (0463); UCF 1, LLC (6406); UCRDH, LLC (2279);
                UCHIDH, LLC (6497); Urban Commons 4th Street A, LLC
                (1768); Urban Commons Anaheim HI, LLC (3292); Urban
                Commons Bayshore A, LLC (2422); Urban Commons Cordova A,
                LLC (4152); Urban Commons Danbury A, LLC (4388); Urban
                Commons Highway 111 A, LLC (4497); Urban Commons
                Queensway, LLC (6882); Urban Commons Riverside Blvd., A,
                LLC (4661); and USHIL Holdco Member, LLC (4796). The
                docket in the chapter 11 case of EHT US1, Inc., Case No. 21-
                10036 (CSS) should be consulted for all matters affecting this case.

                                           Basis for Relief

        9.      Bankruptcy Rule 1015(b) provides that “[i]f . . . two or more petitions are pending

in the same court by or against . . . a debtor and an affiliate, the court may order a joint

administration of the estates.”2 The 27 Debtor entities that commenced chapter 11 cases are

“affiliates” as that term is defined in section 101(2) of the Bankruptcy Code. Accordingly, the

Bankruptcy Code and Bankruptcy Rules authorize the Court to grant the relief requested herein.




2
    FED. R. BANKR. P. 1015(b)



                                                   9
               Case 21-10061-CSS            Doc 2     Filed 01/19/21       Page 10 of 12




        10.     Joint administration is generally non-controversial, and courts in this district

routinely order joint administration in cases with multiple related debtors.

        11.     Given the integrated nature of the Debtors’ operations, joint administration of

these chapter 11 cases will provide significant administrative convenience without harming the

substantive rights of any party in interest. Many of the motions, hearings, and orders in these

chapter 11 cases will affect each and every Debtor entity. The entry of the Order directing joint

administration of these chapter 11 cases will reduce fees and costs by avoiding duplicative filings

and objections. Joint administration also will allow the Office of the United States Trustee and

all parties in interest to monitor these chapter 11 cases with greater ease and efficiency.

        12.     Moreover, joint administration will not adversely affect the Debtors’ respective

constituencies because this Motion seeks only administrative, not substantive, consolidation of

the Debtors’ estates. Parties in interest will not be harmed by the relief requested; instead,

parties in interest will benefit from the cost reductions associated with the joint administration of

these chapter 11 cases. Accordingly, the Debtors submit that the joint administration of these

chapter 11 cases is in the best interests of its estates, its creditors, and all other parties in interest.

                                                  Notice

        13.     The Debtors will provide notice of this Motion to: (a) the Office of the United

States Trustee for the District of Delaware; (b) the holders of the 30 largest unsecured claims

against the Debtors (on a consolidated basis); (c) counsel to the Debtors’ secured lenders; (d) the

United States Attorney’s Office for the District of Delaware; and (e) any other parties entitled to

notice pursuant to Local Rules 2002-1(b) and 9013-1(m). As this Motion is seeking “first day”

relief, the Debtors will serve this Motion and any order entered with respect to this Motion as




                                                    10
              Case 21-10061-CSS          Doc 2    Filed 01/19/21    Page 11 of 12




required by Local Rule 9013-1(m)(iii). The Debtors submit that, in light of the nature of the

relief requested, no other or further notice need be given.

                           [Remainder of page intentionally left blank.]




                                                 11
              Case 21-10061-CSS           Doc 2    Filed 01/19/21      Page 12 of 12




       WHEREFORE, the Debtors respectfully requests entry of the Proposed Order

(a) granting the relief requested herein, and (b) granting such other relief as is just and proper.


Dated: January 19, 2021                       COLE SCHOTZ P.C.
       Wilmington, Delaware
                                              /s/ G. David Dean
                                              Seth Van Aalten, Esq. (pro hac vice pending)
                                              G. David Dean, Esq. (No. 6403)
                                              Justin R. Alberto (No. 5126)
                                              500 Delaware Avenue, Suite 1410
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 652-3131
                                              Facsimile: (302) 574-2103
                                              Email: svanaalten@coleschotz.com
                                                      ddean@coleschotz.com
                                                      jalberto@coleschotz.com

                                              - and -


                                              PAUL HASTINGS LLP

                                              /s/ Luc A. Despins
                                              Luc A. Despins, Esq. (pro hac vice pending)
                                              G. Alexander Bongartz, Esq. (pro hac vice pending)
                                              200 Park Avenue
                                              New York, New York 10166
                                              Telephone: (212) 318-6000
                                              Facsimile: (212) 319-4090
                                              Email: lucdespins@paulhastings.com
                                                      alexbongartz@paulhastings.com

                                              Proposed Counsel to Debtors and Debtors in
                                              Possession




                                                  12
